Title: II. Extract and Commentary Printed in the Paris Moniteur, [25 January 1797]
From: 
To: 


                        
                            [25 Jan. 1797]
                        
                        Notre état politique a prodigieusement changé depuis que vous nous avez quitté. Au lieu de ce noble amour de la liberté et de ce gouvernement républicain, qui nous ont fait passer triomphans à travers les dangers de la guerre, un parti anglicain-monarchico-aristocratique s’est élevé. Son objet avoué est de nous imposer la substance, comme il nous a déjà donné les formes du gouvernement britannique; cependant le corps principal de nos citoyens reste fidele aux principes républicains. Tous les propriétaires fonciers sont pour ces principes, ainsi qu’une grande masse d’hommes à talens. Nous avons contre nous (républicains) le pouvoir exécutif, le pouvoir judiciaire, (deux des trois branches de la législature) tous les officiers du gouvernement, tous ceux qui aspirent à l’être, tous les hommes timides qui préferent le calme du despotisme à la mer orageuse de la liberté, les marchands bretons, et les américains qui trafiquent avec des capitaux bretons, les spéculateurs, les gens intéressés dans la banque et dans les fonds publics. (Etablissemens inventés dans des vues de corruption, et pour nous assimiler au modele britannique dans ses parties pourries.)
                        Je vous donnerais la fievre si je vous nommais les apostats qui ont embrassé ces hérésies, des hommes qui étaient des Salomons dans le conseil, et des Samsons dans les combats, mais dont la chevelure a été coupée par la catin Angleterre.
                        On voudrait nous ravir cette liberté que nous avons gagnée par tant de travaux et de dangers. Mais nous la conserverons; notre masse de poids et de richesse est trop grande pour que nous ayons à craindre qu’on tente d’employer la force contre nous. Il suffit que nous nous réveillons, et que nous rompions les liens lilliputiens dont ils nous ont garrottés pendant le premier sommeil qui a succédè à nos travaux. II suffit que nous arrêtions les progres de ce systême d’ingratitude et d’injustice envers la France de qui on voudrait nous aliéner pour nous rendre à l’influence britannique, etc.
                        Cette intéressante lettre, d’un des citoyens les plus vertueux et les plus éclairés des Etats-Unis, explique la conduite des Américains à l’égard de la France. II est certain que de toutes les puissances neutres et amies, il n’en est aucune de qui la France fût en droit d’attendre plus d’intérêt et de secours que des Etats-Unis. Elle est leur véritable mere Patrie, puisqu’elle a assuré leur liberté et leur indépendance. En fils reconnaissans, loin de l’abandonner, ils devaient s’armer pour sa défense.  Mais si des circonstances impérieuses les empêchaient de se déclarer ouvertement pour la République Française, ils devaient du moins faire des démonstrations, et laisser craindre à l’Angleterre que d’un moment à l’autre ils pourraient se déclarer. Cette crainte seule aurait suffi pour forcer le cabinet de Londres à faire la paix. Il est en effet évident que la guerre avec les Etats-Unis portait les coups les plus sensibles au commerce des Anglais, leur donnait des inquietudes pour la conservation de leurs domaines du continent américain, et leur ôtait les moyens de faire la conquête des colonies françaises et hollandaises.
                        Aussi ingrat que mauvais politique, le congrès s’est hâté de rassurer les Anglais, afin qu’ils pussent poursuivre tranquillement leur guerre d’extermination contre la France, et envahir les colonies et le commerce d’Angleterre. II envoya à Londres un ministre, M. Jay, connu par son attachement à l’Angleterre et par ses relations personnelles avec lord Grenville, et il conclut à la hâte un traité de commerce qui l’unissait à la Grande-Bretagne, plus qu’un traité d’alliance.
                        Un pareil traité, dans les circonstances où il a été fait, et par les suites qu’il devait avoir, est un acte d’hostilité envers la France. Le gouvernement frangais a pu enfin en témoigner le ressentiment de la Nation Française, et il l’a fait en rompant toute communication avec un allié ingrat et infidele, jusqu’à ce qu’il revienne à une conduite plus juste et plus bienveillante. La justice et la saine politique approuvent également cette démarche du gouvernement français. II n’est pas douteux qu’elle donnera lieu, dans les Etats-Unis, à des discussions qui peuvent faire triompher le parti des bons républicains, des amis de la France.
                        Quelques écrivains, pour désapprouver cette mesure sage et nécessaire du directoire, soutiennent que dans les Etats-Unis, les Français n’ont pour partisans que des démagogues qui voudraient renverser le gouvernement actuel. Mais leurs impudens mensonges de persuadent personne, et ne prouvent seulement, ce qui n’est que trop évident, qu’ils se servent de la liberté de la presse pour servir les ennemis de la France.
                    